DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

 
Response to Arguments
Regarding claim 1, applicant argued that the prior art does not expressly disclose the second terminals provided on the second surface at the first end portion of the mounting substrate as second terminals (8) used in the rejection are connection lands. Also if a heat sink of Shiraishi were applied to a second surface of substrate, then the heat conduction sheet and the heat sink would contact the connection lands of the second surface of the substrate and render the device inoperable.
However as shown in the rejection below, the prior art Hashimoto discloses in Col 13 lines 12-16 “The conductive material in through holes 7 thus provides conductive path between each circuit pattern 3 and an associated circuit pattern 8”. Hashimoto discloses “8” as associated circuit pattern and therefore can be used to read on “second terminals” which are connected to first terminals through via. The claim does not structurally limit “second terminals”. Moreover Shiraishi is used to teach heat sink whose size is bigger than size of the mounting substrate such as all of light emitting elements are located inside an outer profile of the heat dissipation member. Moreover claim does not structurally limit or distinguish why the combination of prior art will make the device inoperable and the combination of prior used to read on claims does not necessarily will result in inoperable device. 

Regarding claim 11, applicants argued are moot in light of new grounds of rejection made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 5832600; hereinafter Hashimoto) in view of Chang et al (US 2016/0372514; hereinafter Chang) and Shiraishi et al (US 2009/0039379; hereinafter Shiraishi).
Regarding claim 1, Figs 1A and 1B of Hashimoto discloses a light-emitting device comprising:	a mounting substrate (6; Fig 1A; Col 12; lines 62-63) having a first surface (Top surface; Fig 1A) and a second surface (Bottom surface; Fig 1A) opposite to the first surface, the mounting substrate (6; Fig 1A; Col 12; lines 62-63) having a first end portion (Left end portion; Fig 1A) at an end of the mounting substrate (6; Fig 1A; Col 12; lines 62-63);
active devices (1; Fig 1A; Col 12; lines 62-63) mounted on the first surface (Top surface; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) other than the first end portion (Left end portion; Fig 1A);
first terminals (3; Fig 1A; Col 12; lines 65) provided on the first surface (Top surface; Fig 1A) at the first end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) and connected to the active devices (1; Fig 1A; Col 12; lines 62-63); and
second terminals (8; Fig 1A; Col 13; lines 12) provided on the second surface (Bottom surface; Fig 1A) at the first end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) and connected (Figs 1A-1B) to the active devices (1; Fig 1A; Col 12; lines 62-63).
However Hashimoto does not expressly disclose the following:
active devices are light-emitting elements; and
a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member.
In the same field of endeavor, Fig 3 of Chang discloses active devices arranged on a substrate can be light emitting elements mounted on the substrate (¶ [0035]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the active devices are light emitting elements mounted on the mounting substrate as taught by Chang for the purpose of using well-known and suitable active devices/light emitting elements known in the art for forming a light emitting device.
However Hashimoto in view of Chang does not expressly disclose the following:
a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member.
In the same field of endeavor, Fig 2 of Shiraishi discloses a heat dissipation member (30; Fig 2; ¶ [0035]) contacting a second surface (Bottom surface side) of a mounting substrate (10; Fig 2; ¶ [0034]) is disposed, wherein when view from a first surface side (Top surface; Fig 2), all of a light emitting elements (20/22; Fig 2; ¶ [0041]) are located inside an outer profile of the heat dissipation member (30; Fig 2; ¶ [0035]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member as taught by Shiraishi so that heat dissipation member can have larger area than the substrate and cooling effect caused by airflow is enhanced (¶ [0036]).

Regarding claim 2, Hashimoto does not expressly disclose the light-emitting elements are arranged along a first direction and a second direction to form a matrix configuration, the first direction along an edge of the first end portion, the second direction crossing the first direction.
In the same field of endeavor, Fig 3 of Chang (as modified above in claim 1) discloses the light emitting elements are arranged along a first direction and a second direction to form a matrix configuration, the first direction along an edge of the first end portion, the second direction crossing the first direction. (Fig 3)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that light emitting elements are arranged along a first direction and a second direction to form a matrix configuration in order to arrange the light emitting elements in desired configuration. (Fig 3)

Regarding claim 4, Figs 1A and 1B of Hashimoto discloses the first terminals (3; Fig 1A; Col 12; lines 65) are arranged in one column along an edge of the first end portion (Fig 1B);
the second terminals (8; Fig 1A; Col 13; lines 12) are arranged in one column along the edge of the first end portion (Fig 1B).

Regarding claim 6, Figs 1A and 1B of Hashimoto discloses a total number of the first terminals (3; Fig 1A; Col 12; lines 65) and the second terminals (8; Fig 1A; Col 13; lines 12) is 2 times a number of the light emitting elements (1; Fig 1A; Col 12; lines 62-63). (For every light emitting element, there is 2 first/second terminal combined)

Regarding claim 7, Figs 1A and 1B of Hashimoto discloses third terminals (3 (right); Fig 1A; Col 12; lines 65) provided on the first surface (Top surface; Fig 1A) at the second end portion (Right end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) and connected to the light-emitting elements (1; Fig 1A; Col 12; lines 62-63), the second end portion (Right end portion; Fig 1A) being different from the first end portion (Left end portion; Fig 1A); and
fourth terminals (8 (Right); Fig 1A; Col 13; lines 12) provided on the second surface (Bottom surface; Fig 1A) at the second end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) and connected (Figs 1A-1B) to the light-emitting elements (1; Fig 1A; Col 12; lines 62-63).

Regarding claim 8, Figs 1A and 1B of Hashimoto discloses the third terminals (3 (Right); Fig 1A; Col 12; lines 65) are arranged in one column along an edge of the second end portion (Fig 1B);
the fourth terminals (8 (Right); Fig 1A; Col 13; lines 12) are arranged in one column along the edge of the second end portion (Fig 1B).

Regarding claim 9, Figs 1A and 1B of Hashimoto discloses a total number of the first terminals (3; Fig 1A; Col 12; lines 65), the second terminals (8; Fig 1A; Col 13; lines 12), the third terminals (3 (Right); Fig 1A; Col 12; lines 65) and the fourth terminals (8 (Right); Fig 1A; Col 13; lines 12) is 2 times a number of the light emitting elements (1; Fig 1A; Col 12; lines 62-63). (For every light emitting element, there are 4 first/second/third/fourth terminal combined)

Regarding claim 10, Figs 1A and 1B of Hashimoto discloses the mounting substrate (6; Fig 1A; Col 12; lines 62-63) has a rectangular plate configuration (Figs 1A-1B), and
the second end portion (Right end portion; Fig 1A) is positioned at a side opposite to the first end portion (Left end portion; Fig 1A).

Regarding claim 11, Figs 1A and 1B of Hashimoto discloses a light emitting device comprising:
a mounting substrate (6; Fig 1A; Col 12; lines 62-63) having a first surface (Top surface; Fig 1A) and a second surface (Bottom surface; Fig 1A) opposite to the first surface, the mounting substrate (6; Fig 1A; Col 12; lines 62-63) having a first end portion (Left end portion; Fig 1A) at an end of the mounting substrate (6; Fig 1A; Col 12; lines 62-63);
active devices (1; Fig 1A; Col 12; lines 62-63) mounted on the first surface (Top surface; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63);
first terminals (3/7/8; Figs 1A-1B; Col 12; lines 65; Fig 1B discloses plurality of first terminals at first end portion) provided at the first end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63), exposed at the first surface (Top surface; Fig 1A) and the second surface (Bottom surface; Fig 1A) and connected to at least one of the active devices (1; Fig 1A; Col 12; lines 62-63).
However Hashimoto does not expressly disclose the following:
•	active devices are light-emitting elements; and
•	a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member.
In the same field of endeavor, Fig 3 of Chang discloses active devices arranged on a substrate can be light emitting elements mounted on the substrate (¶ [0035]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the active devices are light emitting elements mounted on the mounting substrate as taught by Chang for the purpose of using well-known and suitable active devices/light emitting elements known in the art for forming a light emitting device.
However Hashimoto in view of Chang does not expressly disclose the following:
•	a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member.
In the same field of endeavor, Fig 2 of Shiraishi discloses a heat dissipation member (30; Fig 2; ¶ [0035]) contacting a second surface (Bottom surface side) of a mounting substrate (10; Fig 2; ¶ [0034]) is disposed, wherein when view from a first surface side (Top surface; Fig 2), all of a light emitting elements (20/22; Fig 2; ¶ [0041]) are located inside an outer profile of the heat dissipation member (30; Fig 2; ¶ [0035]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a heat dissipation member contacting the second surface of the mounting substrate wherein when viewed from the first surface side, all of the light emitting elements are located inside an outer profile of the heat dissipation member as taught by Shiraishi so that heat dissipation member can have larger area than the substrate and cooling effect caused by airflow is enhanced (¶ [0036]).

Regarding claim 12, Figs 1A and 1B of Hashimoto discloses one of the first terminals (3/7/8 (Left side); Figs 1A-1B; Col 12; lines 65; Fig 1B discloses plurality of first terminals at first end portion) includes:
a first part (3; Figs 1A-1B; Col 12; lines 65) provided at the first surface (Top surface; Fig 1A);
a second part (8; Figs 1A-1B; Col 12; lines 65) provided at the second surface (Bottom surface; Fig 1A); and
a via (7; Figs 1A-1B; Col 12; lines 65) provided in the first end portion (Left end portion; Fig 1A) and connected to the first part and the second part.

Regarding claim 14,  Figs 1A and 1B of Hashimoto discloses a second terminal (3/7/8 (Right side); Figs 1A-1B; Col 12; lines 65) provided at a second end portion (Right end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63), exposed at the first surface (Top surface; Fig 1A) and the second surface (Bottom surface; Fig 1A) and connected to at least one of the light emitting elements, the second end portion (Right end portion; Fig 1A) being different from the first end portion (Left end portion; Fig 1A).

Regarding claim 15, Figs 1A and 1B of Hashimoto discloses a first connector (7; Fig 1A) clamping the first end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) including a first lead (7 (top half portion); Fig 1A) connected to the first terminals (3; Fig 1A; Col 12; lines 65) and including a second lead (7 (bottom half portion); Fig 1A) connected to the second terminals (8; Fig 1A; Col 13; lines 12).

Regarding claim 16, Figs 1A and 1B of Hashimoto discloses a first connector (7 (Left); Fig 1A) clamping the first end portion (Left end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) including a first lead (7 (top half portion); Fig 1A) connected to the first terminals (3; Fig 1A; Col 12; lines 65) and including a second lead (7 (bottom half portion); Fig 1A) connected to the second terminals (8; Fig 1A; Col 13; lines 12) and
a second connector (7 (Left); Fig 1A) clamping the second end portion (Right end portion; Fig 1A) of the mounting substrate (6; Fig 1A; Col 12; lines 62-63) including a third lead (7 (top half portion); Fig 1A) connected to the third terminals (3 (Right); Fig 1A; Col 12; lines 65) and including a Fourth lead (7 (bottom half portion); Fig 1A) connected to the fourth terminals (8 (Right); Fig 1A; Col 13; lines 12).

Regarding claim 17, Hashimoto in view of Shiraishi as modified above in claim 1 discloses when viewed form the first surface side, an entirety of outer profile of the heat dissipation member is located inside an outer profile of the mounting substrate.

Regarding claim 18, Hashimoto in view of Shiraishi as modified above in claim 11 discloses when viewed form the first surface side, an entirety of outer profile of the heat dissipation member is located inside an outer profile of the mounting substrate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagai et al (US 2014/0301054; The prior art discloses light emitting element mounted on the mounting substrate and comprising first/second terminals at the end portions)
Chan et al (US 2012/0080696; The prior art discloses light emitting element mounted on the mounting substrate and comprising first/second terminals at the end portions)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RATISHA MEHTA/Primary Examiner, Art Unit 2895